Citation Nr: 1723804	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  01-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to April 1971.  He died in February 1995 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2000 and October 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama. 

In an October 2001 decision, the Board denied the appellant's claim to reopen entitlement to service connection for the cause of the Veteran's death.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In an April 2003 Order, the Court vacated the October 2001 Board decision and remanded the case to the Board for further proceedings consistent with its Order.  In May 2003, the Court entered Judgment in the appeal.  Thereafter, in an October 2003 Order, the Court recalled a July 2003 mandate.  Then, in a June 2004 Order, the Court vacated the October 2001 Board decision and remanded the case to the Board for further proceedings consistent with its Order.  This matter was remanded by the Board in September 2008. 

In June 2010 the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109 (2014); 38 C.F.R. § 20.901(a) (2016).  The Board requested the medical opinion from a VA Medical Center (VAMC) and obtained the opinion of a VA medical expert with respect to the medical questions raised in the Board's June 2010 request.  The opinion, received in August 2010, has been associated with the claims file.

In April 2011, the Board granted the appellant's petition to reopen the claim for entitlement to service connection for the cause of the Veteran's death, and remanded the underlying issue for further procedural development.  In February 2012, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed this decision to the Court, and in a September 2012 Order, the Court vacated the February 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (JMR).  Upon further review of the Veteran's claims file, the Board determined that additional evidentiary development was necessary and in a September 2013 letter, the Board sought another advisory medical opinion from the VHA.  The record reflects that the VHA obtained the opinion of a VA medical expert with respect to the medical questions raised in the Board's September 2013 request.  Three opinions, date-stamped as having been received in January 2014, have been associated with the Veteran's claims file.

In June 2014, the Board again denied the appellant's claim, which she appealed to the Court.  In a January 2015 Order, the Court vacated the June 2014 Board decision and remanded the matter to the Board for development consistent with the parties' JMR.

In June 2015, the Board remanded the claim to obtain a new medical opinion from a VA examiner in accordance with the January 2015 Court-adopted JMR.  A July 2015 VA examiner's opinion was obtained, and is associated with the claims file.  In August 2016, the Board determined the July 2015 medical opinion required clarification, and sought a new advisory medical opinion from the VHA.  An October 2016 VHA medical opinion has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran's death certificate reflects that he died in February 1995.  The immediate cause of death was metastatic squamous cell carcinoma of the esophagus.

2. At the time of the Veteran's death, he was service connected for posttraumatic stress disorder (PTSD) and scars, posterior chest, residual shell fragment wounds.

3. There is an approximate balance of positive and negative evidence as to whether the Veteran's metastatic squamous cell carcinoma of the esophagus was related to his military service, to include exposure to an herbicide agent.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the appellant, the criteria for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To grant service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of a veteran, the first requirement of a current disability will always have been met, the current disability being the condition that caused the veteran to die; however, the last two requirements for a service connection claim must be supported by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 (1997).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

At the time of the Veteran's death, he was service connected for PTSD and scars, posterior chest, residual shell fragment wounds.

The Veteran's death certificate reflects that he died in February 1995.  The immediate cause of death was metastatic squamous cell carcinoma of the esophagus.

The Board finds the second Shedden element to establish service connection, an in-service incurrence or aggravation of a disease or injury, is met.  The Veteran's personnel records reflect that he served in the Republic of Vietnam from October 1969 to October 1970.  Accordingly, under 38 C.F.R. § 3.307(a)(6)(iii), the Veteran is presumed to have been exposed to an herbicide agent.

As to the third Shedden element, the appellant contends that the Veteran's service in the Republic of Vietnam caused his metastatic squamous cell carcinoma of the esophagus.  

In an April 1995 letter, the Veteran's private physician, Dr. M.S., stated the Veteran's metastatic squamous cell carcinoma of the mid esophagus led to the Veteran's death in February 1995.  According to Dr. M.S., this disease was primary to the esophagus rather than the respiratory tract, and many carcinogens of the respiratory symptoms, to include tobacco smoke particularly, "have been common predispositions to esophageal cancer" as well.  Based on his experience and medical knowledge, Dr. M.S. determined that it was possible that exposure to Agent Orange may have been a factor in the Veteran's cancer.  In correspondence dated in September 2000, Dr. M.S. reiterated statements he made in his April 1995 letter, and concluded that it was as likely as not that exposure to Agent Orange may have been a factor in the Veteran's cancer.

In an August 2010 letter, Dr. O.P., a medical oncologist, reviewed the Veteran's claims file and noted that the National Academy of Sciences, after reviewing pertinent studies, did not find an association between exposure to herbicides and the development of esophageal carcinoma.  Dr. O.P. further noted that his own review of recent medical literature "did not identify either, the exposure to herbicides as risk factors for development of esophageal cancer."  Dr. O.P. acknowledged the letters issued by Dr. M.S., and specifically statements made by Dr. M.S. indicating that carcinogens of the respiratory system, to include tobacco smoke, are risk factors for esophageal cancer.  However, according to Dr. O.P., the fact that Agent Orange can cause lung cancer but not esophageal cancer is "not unexpected."  He explained that "hundreds of agents synthesized in the laboratory or extracted from plants...have strong biological activity on certain organs or tissues but not on other tissues, even when those tissues and organs are in close proximity or have similar structure as the lung and esophagus do."

In January 2014, VHA medical opinions from Dr. M.A., a VA specialist in oncology and internal medicine, were associated with the claims file.  Three separate opinions were received from Dr. M.A.  In the first opinion, Dr. M.A. stated the most recent update issued by the Institute of Medicine in 2010 showed that gastrointestinal cancers, including the colon and esophagus, are characterized as "[i]nadequate/insufficient evidence to determine whether an association exists."  Based on his review of the medical evidence, journal articles, and clinical studies, Dr. M.A. claimed to believe there to be a "50 [percent] probability that [the Veteran's] esophageal cancer is related to his Agent Orange exposure...."  In the second opinion submitted, Dr. M.A. reiterated the same exact same points made in the first opinion, but did not provide an opinion with regard to whether the Veteran's esophageal cancer was related to his herbicide exposure.  In the third submission, Dr. M.A. once again restated the same points made in the first two opinions, but in his concluding statement, Dr. M.A. opined that there was no compelling evidence that Agent Orange caused the Veteran's esophageal cancer.

In a July 2015 opinion, a VA examiner opined that it is less likely as not the Veteran's esophageal cancer was related to herbicide exposure.  However, the examiner appeared to base this opinion only on the fact esophageal cancer is not listed in VA regulations as a disease presumptively associated with herbicide agent exposure.

In an October 2016 VHA medical opinion, Dr. V.T., an oncologist, noted that Agent Orange is comprised of two active ingredients, the second of which contains traces of TCDD, which is classified as a human carcinogen by the Environmental Protection Agency.  Dr. V.T. summarized multiple sources from the American Cancer Society, the Centers for Disease Control, the U.S. Department of Health and Human Services Public Health Service Agency for Toxic Substances and Disease Registry, the National Institute of Health, and multiple studies.  Dr. V.T. also reviewed the evidentiary record, to include the 2010 VHA opinion.  Dr. V.T. stated she was unable to find data that directly links TCDD to esophageal cancer, but stated she would argue that this type of definitive data will be extremely hard to find and studies are ongoing.  Dr. V.T. opined, "In my opinion, I believe it is significant, that based on the studies above, one is able to see a consistent trend toward the increased rate of esophageal cancer...in individuals exposed to...TCDD.  Indeed, it is these sorts of associations that have led to the diseases like leukemia[] being service connected with [A]gent [O]range today."  Accordingly, Dr. V.T. opined that the Veteran's squamous cell cancer of the esophagus is at least as likely as not from in-service exposure to herbicides.

The Board finds the opinions from Dr. M.A. received in January 2014 appear to draw contradictory conclusions based upon the same discussion, without explanation, and therefore they are afforded little weight of probative value.  The July 2015 VA examiner's opinion is also afforded little weight of probative value as it appears to be based only on the lack of a regulatory presumption of service connection.  The Board finds that the April 1995 and September 2000 letter opinions from Dr. M.S. and the October 2016 opinion from Dr. V.T. are generally supportive of the appellant's claim.  Dr. O.P.'s August 2010 negative opinion is based upon a review of the evidence of record, as well as a review of applicable medical literature.  Dr. V.T.'s October 2016 positive opinion is also based upon her review of the entire evidentiary record, to include all the previous opinions of record, and applicable medical literature and studies.  Therefore the Board affords these opinions significant weight of probative value.

Accordingly, the Board finds the evidence for and the evidence against the appellant's claim is in relative equipoise, and so the Board affords the appellant the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's exposure to an herbicide agent during active duty service and his squamous cell cancer of the esophagus, which was the primary cause of his death.  Accordingly, the Board finds that a grant of service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


